Citation Nr: 0603447	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-13 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1992 
to February 1996, and from August 1996 to June 1997.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) Jackson, Mississippi.  

In April 2004, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Service-connected schizophrenia is not productive of 
occupational and social impairment greater than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks; the veteran is 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation.


CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
schizophrenia, currently evaluated as 30 percent disabling, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9203 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  

The 30 percent rating currently in effect is based upon 38 
C.F.R. § 4.130, Diagnostic Code 9203 (2005).  The General 
Rating Formula for Mental Disorders provides a 30 percent 
rating for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (e.g., 
forgetting names, directions, recent events).

The next higher rating of 50 percent rating would be assigned 
under Diagnostic Code 9203 with evidence of functional 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than weekly; difficulty in understanding complex commands; 
impairment of short- and long-term memory (such as retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment or abstract thought; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The veteran does not meet the criteria for a rating beyond 
the currently assigned 30 percent for her psychiatric 
disability.  This finding is based on the evidence in the 
record, including VA treatment records dated from August 2002 
to 2004, and a July 2002 private examination report.  While 
the VA records show that she was hospitalized in early 2003 
after she complained of hearing voices, and was reported to 
be delusional and to have alcohol dependence, it was noted 
that during that time the veteran was not taking her 
medications, and that prior to this time she had been doing 
reasonably well with her last visit being in 1998.  She was 
admitted to the VA facility with a finding of acute 
exacerbation of schizophrenia, and evaluated.  Her GAF was 
noted to range from 30 into the 40's during that time, and 
the treatment was to resume her medications.  She began to 
participate in an alcohol treatment program.  At discharge, 
she was noted to have a congruent affect, be alert and 
oriented to time, person, place, date and situation.  Shortly 
thereafter, when the veteran underwent a VA examination in 
February 2003, it was noted that she was a reliable 
historian, and currently living with her boyfriend.  It was 
noted that she had 14 years of education and was unemployed.  
The veteran reported feeling much better since she was not 
using alcohol and had not since January 2003.  On 
examination, her mood and affect were normal with her affect 
being constricted.  Her speech was normal in rate and amount.  
Her thought processes were linear and her judgement adequate.  
She was oriented. Chronic paranoid schizophrenia was 
diagnosed and her GAF was 50.  

In April 2003, the veteran reported that she was living alone 
and was not drinking alcohol.  Her GAF was 48.  Subsequently 
in 2003, findings showed that the veteran had good insight 
and judgement with memory and concentration intact.  In 
September 2003, it was noted that the vetera n had returned 
to college, had not resumed drinking and continued to do 
well.  Her memory and concentration were good and she had 
fair judgement and insight.  Her GAF was 55.  In April 2004, 
her memory and concentration were good with good insight and 
judgement.  Her GAF was 60.  

With the exception of the acute exacerbation of her symptoms 
in early 2003, which was attributed to noncompliance with 
medication, on the whole, the veteran does not have symptoms 
of impairment commensurate to a 50 percent rating.  As 
documented above on VA examination and treatment records, 
there is no impaired judgment or thought process, as 
objective findings included findings of adequate, good, or 
fair judgment, being oriented or having normal orientation, 
having good or fair insight, and good or intact memory and 
concentration.  Nor does the evidence support a finding that 
she has difficulty understanding complex commands, given the 
lack of evidence of impaired thought process and the findings 
that she is doing well, and has returned to college.  

While the veteran reported having panic attacks in 
correspondence to the RO in May 2003 when she submitted her 
substantive appeal, there is no evidence of panic attacks or 
other debilitating symptoms on medical examination reports.  
The veteran does not suffer from speech problems, as her 
speech was described as normal.  Nor does the evidence 
support a finding that psychiatric symptoms markedly 
interfere with interpersonal relationships.  It is noted that 
on private examination in July 2002 she was accompanied to 
the examination by a friend and she reported that she 
sometimes attended church.  She spent her time going to 
school, studying and doing housework.  

Moreover, with the exception of her acute exacerbation in 
early 2003, overall the veteran's Global Assessment of 
Functioning (GAF) scores ranged between 48 and 60, which is 
commensurate to generally moderate symptoms or functional 
limitation. (GAF is a scale from 0 to 100, reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(100 representing superior functioning in a wide range of 
activities and no psychiatric symptoms)).  This evidence 
further reinforces the Board's conclusion that a higher 
evaluation is not warranted.

Thus, in light of the above, the Board finds that the 
evidence does not support the assignment of the next higher 
schedular rating of 50 percent.  In addition, the Board has 
considered the criteria for 70 and 100 percent ratings under 
Diagnostic Code 9203, and concludes that the disability 
picture as now presented is not severe enough to warrant a 
rating beyond the currently assigned 30 percent.  

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the appellant's chronic headache disability 
presented such an unusual or exceptional disability picture 
at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155. "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  The 
Board finds that the schedular evaluation in this case was 
not inadequate.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any hospitalization, nor has she required any 
extensive treatment beyond medication.  The appellant has not 
offered any objective evidence of any symptoms that would 
render impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).

In sum, with the preponderance of evidence against a higher 
rating, the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (2005).  

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, VA provided the 
appellant with notice of the VCAA in February 2003 and May 
2004.  

The February 2003 letter satisfied the first three elements 
of VCAA notice.  The May 2004 letter satisfied all the 
content requirement of a VCAA notice.  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  While the February 2003 letter did not 
specifically advise the appellant to submit any pertinent 
evidence in her possession, it did list items that would be 
pertinent, which she should give to VA.  Moreover, the May 
2003 statement of the case included the text of 38 C.F.R. 
§ 3.159, from which the fourth notice element was taken.

The May 2004 VCAA letter informed the appellant concerning 
the information and evidence necessary to substantiate her 
claim.  The letter explained which information or evidence it 
needed from her and what she could do to help with the claim.  
The RO advised her as to what VA would do to assist her in 
the development of the evidence to support her claim.  In 
addition, the VCAA notice letter also contained the "fourth 
element," informing him of the need to submit medical 
evidence if she had any in her possession.  Thus, the 
appellant clearly had actual knowledge of this requirement.  

The February 2003 notice letter was augmented by documents 
after the March 2003 unfavorable rating decision.  The Board 
notes, however, that the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

In the present case, any deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and she 
had ample time in which to respond to the notice letter.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005).  The appellant has 
had a "meaningful opportunity to participate effectively" in 
the processing of this claim.  Mayfield , Id.  The Board 
finds that the present adjudication of the issue on appeal 
will not result in any prejudice to the appellant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined and records have been obtained.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  


ORDER

An increased evaluation beyond 30 percent for schizophrenia 
is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


